Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 30, 2022

                                       No. 04-22-00772-CR

                             EX PARTE Jorge BECERRA-ORTIZ,

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 12255CR
                            Honorable Tully Shahan, Judge Presiding


                                          ORDER
        The clerk’s record in this appeal has been filed. The record reflects that on May 11,
2022, appellant filed in the trial court an application for pretrial writ of habeas corpus. On
September 9, 2022, appellant filed a notice of appeal, contending the trial court denied him relief
on September 7, 2022. The clerk’s record does not contain a final order signed by the trial court.
On September 14, 2022, the trial court signed a certification of defendant’s right to appeal
stating, in part, that “I do not find where I have signed, or has been submitted to me for
signature, an Order Denying Application for Pretrial Writ of Habeas Corpus and for Other
Ancillary Matters,” although [a] notice of appeal has been [sic] filed.” This court contacted
appellant’s attorney who stated there is no signed order in the case.

        It thus appears that this appeal is interlocutory and we have no jurisdiction over this
appeal. Ex parte Evans, 611 S.W.3d 86, 88 (Tex. App.—Waco 2020, no pet.) (“Because there is
no final order denying Evans’s application for writ of habeas corpus to be appealed, we therefore
lack jurisdiction to entertain Evans’s appeal from such order.”); Ex parte Kietzman, No. 04-14-
00106-CR, 2014 WL 1319387, at *1 (Tex. App.—San Antonio Apr. 2, 2014, no pet.) (per
curiam) (mem. op., not designated for publication) (“Indeed, there is no final order signed by the
trial court in the clerk’s record. It thus appears that this appeal is interlocutory and that we have
no jurisdiction over this appeal.”).

       We therefore ORDER appellant to show cause in writing, no later than December 12,
2022, why this appeal should not be dismissed for lack of jurisdiction. If appellant fails to
respond by December 12, 2022, this appeal will be subject to dismissal for want of jurisdiction.
All other appellate deadlines are held in abeyance pending further order of this court.

                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court